Luke, J.
The defendant was convicted of possessing intoxicating liquor, and assigns error on the refusal of the court to allow an amendment to his motion for a new trial, and on the overruling of the motion for a new trial. Relative to the amendment the court passed the following order: “This amendment being presented on date after motion overruled, the same is disallowed.” The court did not err in disallowing the amendment. Neither did the court err in overruling the motion for a new trial, based on the general grounds only, as the verdict was authorized by the evidence and no error of law is shown.

Judgment affirmed.


Broyles, C. J., concurs. Bloodworth, J., absent on account of illness.